Title: From John Quincy Adams to Louisa Catherine Johnson Adams, 9 April 1804
From: Adams, John Quincy
To: Adams, Louisa Catherine Johnson



My dearest Louisa.
New York 9. April 1804.

I received this morning your letter of the 4th: instt: which gave me pleasure as containing the information of the children’s health; and sorrow by that of your own indisposition—The remainder of the letter was equally painful and unexpected to me—Our separation was very much against my inclination, but it was your own choice, and it has been my unvaried principle, and I hope will always be so, to leave the place of your own residence, entirely at your own election—Thinking as I do that my home is the proper and only proper home of my wife and children, I shall always feel the sweetest satisfaction in having them with me; and shall ever lament your determination to abide elsewhere—But wherever you yourself choose to dwell, I shall so long as I have it in my power to support the expence comply with your desire—I never can be happy distant from you, and will never be so, when I can avoid it without constraint upon your inclinations—Of coldness or unkindness to you, at any time, I am not conscious—The first wish of my heart is to make you happy as far as it is in my power, and it is a subject of deep affliction to me, that my means of accomplishing this wish are not more adequate to its ardour and sincerity—Your attachment to your own family is a sentiment so amiable in itself that I can never disapprove it, and even when it leads you to prefer separation from me rather than separation from them, I acquiesce however reluctantly in your determination—But you will be sensible that I have naturally the same sentiments of affection and respect on my part, and I hope this will be my justification for remaining silent with respect to some of the observations in your letter—The duties of filial, of conjugal and of paternal tenderness are all equally sacred, and I wish to discharge them all with equal fidelity.
I arrived here on Saturday morning—This is Monday, and to-morrow, I expect to take my passage for Providence—From Baltimore to Philadelphia, we came the greatest part of the way by water—The roads from Washington to Baltimore and from Philadelphia here were very bad—I stop’d only one night at Philadelphia—I found Mr: Otis at Baltimore, and we came on as far as this together. The same day we arrived here, a Packet sailed for Providence—Mr: Otis went in it, and I placed Patty under his protection. They had a fine wind, and I believe are by this time at Providence—She was quite unwell on the road from Philadelphia here, but got letter, and appeared very glad to proceed immediately on her way home.
Mr: and Mrs: Payne are here, and had engaged their passage to Rhode-Island for to-morrow—But yesterday morning, she made him a present of two boys, at seven months—The children will probably not live, but she is as well as could be expected—
My Sister and her children are well—Coll: Smith is confined to his chamber by a severe cold—
I have seen the Vice-President—It seems to be the prevailing opinion that he will be elected Governor of this State.
Remember me affectionately to your mother, brothers and Sisters—My dear children; do not let them forget their father—And George, if he expects his drum must be a very good boy.
I enclose you a fifty dollar bill, from which Dr. Weems’s due may be discharged; I will send you some more from Boston, as soon as I can.
Adieu, my dearest friend—May you never feel a pang imparted from your husband’s hand; and may his feelings of the warmest and tenderest affection, ever meet with equal and correspondent sentiments in return.
So prays he who is ever faithfully yours
John Q. Adams.